Title: From George Washington to François-Joseph-Paul, comte de Grasse-Tilly, 17 August 1781
From: Washington, George,Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Grasse-Tilly, François-Joseph-Paul, comte de


                        
                            Sir
                            Camp at Phillipsbg 17th Augt 1781.
                        
                        In consequence of the dispatches received from your Excellency by the Frigate La Concorde it has been judged
                            expedient to give up for the present the enterprise against New York and to turn our attention towards the South, with a
                            view, if we should not be able to attempt Charles town itself, to recover and secure the States of
                            Virginia—North Carolina—and the Country of South Carolina and Georgia. We may add a further inducement for giving up the
                            first mentioned enterprise, which is the arrival of a reinforcemt of near 3000 Hessian Recruits. For this purpose we have
                            determined to remove the whole of the French Army and as large a detachment of the American as can be spared to Chesapeak,
                            to meet Your Excellency there.
                        The following appear to us the principal Cases which will present themselves, and upon which we shall be
                            obliged ultimately to form our plans—We have therefore stated them, with a few short observations upon each—Your
                            Excellency will be pleased to revolve them in your own mind and prepare your own opinion by the time we shall have the
                            pleasure of meeting you in Virginia.
                        1st—What shall be done if the Enemy should be found with the greater part of their force in Virginia upon the
                            arrival of the French Fleet?
                        2d Should only a detachment be found there?
                        3d Should the British force be totally withdrawn from thence?
                        Upon the first, it appears to us that we ought without loss of time to attack the enemy with our United
                            Force.
                        Upon the second, it appears proper to destine such part of our force as will be amply sufficient to reduce
                            the enemys detachment, and then determine what use shall be made of the remainder—and here two things present themselves
                            for our consideration—The enemy will either have sent the greater part of their force, from Virginia, to New York or to
                            Charles town. If to New York (which is the least probable under present circumstances) Charles town will have but a
                            moderate Garrison and it may be possible to attack it to advantage. If to Charles town—Then the Enemy will be so superior
                            to General Greene, that they will be able to regain the whole of the State of south Carolina and of consequence—Georgia.
                            We therefore think that in this last case such a force at least should be detached to south Carolina as will enable us to
                            keep the field and confine the enemy in or near to Charles town.
                        In the third case which we stated, we mean that of supposing the enemy should have totally evacuated
                            Virginia—It appears to us necessary to make a solid establishment at portsmouth, or any other place if more proper, in
                            order to render a Fleet in Chesapeak Bay entirely secure, and to employ the remainder of our land force and such Vessels
                            as may be proper for the service as has been explained in the preceding Article—That is either in the siege of Charles
                            town, if the Garrison shall be found sufficiently weak to warrant the attempt—or to cover and secure the Country should it
                            be found otherwise.
                        Returning back to the enterprise agt New York will depend upon a number of circumstances—the discussion of
                            which we will leave untill we have the happiness of a conference with your Excellency—We have only to observe that the
                            execution of all or any of the plans which we have proposed, go upon a supposition of a decided Naval superiority—except
                            that of marching a reinforcement into south Carolina.
                        We would beg leave to take up so much of your Excellency’s time, as to point out to you the vast importance
                            of Charles town and what advantages the enemy derive from the possession of it—It is the Centre of their power in the
                            south—By holding it, they preserve a dangerous influence throughout the whole State, as it is the only port and the only
                            place from whence the people can procure those Articles of foreign produce which are essential to their support, and it in
                            great measures serves to cover and keep in subjection the State of Georgia—From thence—the enemy can also establish small
                            posts in North Carolina—And if they maintain a post in Chesapeak—they keep up the appearance of possessing 400 Miles upon
                            the Coast and of consequence have a pretext for setting up claims which may be very detrimental to the interests of
                            America in European Councils.
                        We are not sufficiently acquainted with the position of Charles town, neither is it necessary at this time,
                            to enter into a detail of the proper mode of attacking it, or of the probability which we should have of succeeding—For
                            these we will refer your Excellency to Brigadier Genl du portail Commander of the Corps of Engineers in the service of the
                            United states, who will have the honor of presenting this—That Gentleman having been in Charles town as principal Engineer
                            during the greater part of the seige, and in the Environs of it as a prisoner of War a considerable time afterwards, had
                            opportunities of making very full observations, which he judiciously improved.
                        A variety of cases different from those we have stated may occur—It is for this reason that we have thought
                            proper to send General du portail to your Excellency—He is fully acquainted with every circumstance of our Affairs in this
                            quarter—and we recommend him to your Excellency as an Officer upon whose Abilities and in whose integrity you may place
                            the fullest confidence.
                        We would observe to your Excellency that it will be very essential to the dispatch of the business in
                            contemplation for you to send up to Elk River at the Head of Chesapeak Bay all your Frigates—Transports and Vessels proper
                            for the conveyance of the French and American Troops down the Bay. We shall endeavour to have as many as can be found in
                            Baltimore and other ports secured, but we have reason to believe they will be very few. We have the honor to be with the
                            greatest Respect, Attachment and Esteem Yr Excellency’s Most obt and Hble servants.

                    